DETAILED ACTION
	This is the first office action on the merits for 17/063,017, filed 10/5/2020, which is a continuation of 15/363,853, filed 11/29/2016, which claims priority to provisional application 62/267,101, filed 12/15/2015.
	Claims 1-20 are pending in the application, and are considered herein.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites “the the rear surface metallization pattern” in line 4. It is the Examiner’s position that this limitation should read “the rear surface metallization pattern.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the transparent front sheet.” There is insufficient antecedent basis for this limitation in the claims, because there is no prior recitation of “a transparent front sheet” in Claim 19 or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morad, et al. (U.S. Patent Application Publication 2015/0349703 A1). 
In reference to Claim 1, Morad teaches a method for manufacturing a solar module (shown in Fig. 6, with details shown in Figs. 1, 2A, and 5C, paragraphs [0153]-[0156]).
The method of Morad teaches arranging silicon solar cells 10 in line with sides of adjacent silicon solar cells overlapping in a shingled manner (which forms row 100, Fig. 1, paragraphs [0096]-[0099]).
Morad teaches that each silicon solar 10 comprises a front surface (Fig. 2A, paragraphs [0100]-[0101]) and an oppositely positioned rear surface including a rear surface metallization pattern (different embodiments of which are shown in Figs. 2D-2G, 3C, and 3E, paragraphs [0117]-[0121]).
The method of Morad comprises conductively bonding, for pairs of adjacent silicon solar cells, the rear surface of one of the silicon solar cells to a front surface of the other silicon solar cell to electrically and mechanically connect the silicon solar cells in series to form a first super cell comprising a shingled string of solar cells (Fig. 1, paragraph [0098]).
The method of Morad comprises conductively bonding a first conductive metal ribbon 400 to the rear surface metallization pattern of a first end silicon solar cell located at a first end of the first super cell 
The method of Morad comprises conductively bonding a second conductive metal ribbon 400 to the rear surface metallization pattern of a second end silicon solar cell located at a second end of the first super cell to provide an electrical output from the first super cell having a second polarity opposite from the first polarity (Figs. 5C and 6, paragraphs [0153]-[0156]).
In reference to Claim 2, Morad teaches that each silicon solar cell 10 comprises an n-p diode junction disposed between the front surface and the oppositely positioned rear surface of the silicon solar cell (paragraph [0097]).
In reference to Claim 3, Morad teaches that the rear surfaces of the first and second end solar cells are on the n side of the n-p junction in the first and second end solar cells, or the rear surfaces of the first and second end solar cells are on the p side of the n-p junctions in the first and second end solar cells (paragraph [0097]).
In reference to Claim 4, Figs. 1, 2A, 2D-2G, 3C, and 3E teach that each of the plurality of silicon solar cells have identical front and rear surface metallization patterns.
In reference to Claim 7, Fig. 5C of Morad teaches that the method comprises arranging the first super cell to span or substantially span the solar module from a first edge of the solar module to an oppositely positioned second edge of the solar module.
In reference to Claim 9, Figs. 2A, 2D-2G, 3C, and 3E teach that the rear surface metallization patterns are formed of a plurality of rear surface discrete contact pads 25 (paragraph [0117]).
Therefore, Morad teaches that conductively bonding the second conductive metal ribbon to the rear surface metallization pattern of the second end silicon solar cell comprises conductively bonding the second conductive metal ribbon to a plurality of rear surface discrete contact pads of the rear surface metallization pattern of the second end silicon solar cell.
In reference to Claim 12, Morad teaches a method for manufacturing a solar module (shown in Fig. 6, with details shown in Figs. 1, 2A, and 5C, paragraphs [0153]-[0156]).

Morad teaches that each silicon solar 10 comprises a front surface (Fig. 2A, paragraphs [0100]-[0101]) and an oppositely positioned rear surface including a rear surface metallization pattern (different embodiments of which are shown in Figs. 2D-2G, 3C, and 3E, paragraphs [0117]-[0121]).
The method of Morad comprises conductively bonding, for pairs of adjacent silicon solar cells, the rear surface of one of the silicon solar cells to a front surface of the other silicon solar cell to electrically and mechanically connect the silicon solar cells in series (Fig. 1, paragraph [0098]).
The method of Morad comprises arranging the plurality of super cells 100 side-by-side and physically parallel with each other (Figs. 5C and 6, paragraphs [0153]-[0156]).
The method of Morad comprises conductively bonding a first conductive metal ribbon 400 to the rear surface metallization pattern of a first end silicon solar cell located at a first end of each of the plurality of super cells 100 to provide an electrical output from the first super cell having a first polarity (Figs. 5C and 6, paragraphs [0153]-[0156]).
The method of Morad comprises conductively bonding a second conductive metal ribbon 400 to the rear surface metallization pattern of a second end silicon solar cell located at a second end each of the plurality of super cells 100 to provide an electrical output from the first super cell having a second polarity opposite from the first polarity (Figs. 5C and 6, paragraphs [0153]-[0156]).
In reference to Claim 20, Fig. 5C of Morad teaches that the super cells 100 are centered lengthwise along the length of the solar module, because they are all shown to have their center regions and edge regions aligned.
Therefore, Fig. 5C of Morad teaches that the method further comprises centering the super cells lengthwise along the length of the solar module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-6, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morad, et al. (U.S. Patent Application Publication 2015/0349703 A1). 
 In reference to Claim 5, Morad teaches that the method of his invention further comprises arranging a plurality of super cells including the first super cell side-by-side and physically parallel with each other (Figs. 5C and 6, paragraphs [0153]-[0156]).
Morad does not teach that, in the embodiment of Figs. 5C and 6, the method includes electrically connecting a first intermediate silicon solar cell located at a position intermediate between the ends of the 
In a separate embodiment, Morad teaches that the method of his invention can include a bypass diode that connects each of the super cells (i.e. strings) in parallel, using a conductive interconnect (i.e. the bypass diode) extending transversely to the plurality of super cells (Fig. 9A, paragraph [0174]).
Morad teaches that connecting bypass diodes in parallel with solar cell strings provides the benefit of limiting the amount of power that may be dissipated as heat in a reversed biased (i.e. dirty or shaded) solar cell string (paragraph [0169]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have added a bypass diode, connected as shown in Fig. 9A, in the device of Fig. 6 of Morad, based on the benefits Morad teaches are inherent to connecting strings of solar cells in parallel with a bypass diode.
Connecting a bypass diode in parallel across the solar cell strings of Fig. 6, as shown in Fig. 9A, teaches the limitations of Claim 5, wherein the method includes electrically connecting a first intermediate silicon solar cell located at a position intermediate between the ends of the first super cell to a correspondingly positioned solar cell in each of the other super cells in the plurality by one or more conductive interconnects (i.e. the electrodes of the bypass diode) extending transversely to the plurality of super cells. Because Morad teaches that the bypass diode connects the strings in parallel with each other, this disclosure teaches that each of the solar cells in each of the strings is electrically connected to each of the other cells in each of the strings.
Connecting a bypass diode in parallel across the solar cell strings of Fig. 6, as shown in Fig. 9A, teaches the limitations of Claim 6, wherein the one or more conductive interconnects (i.e. the electrodes of the bypass diode) extend transversely to the plurality of super cells electrically to segment each of the super cells into two or more groups of solar cells, and each group of solar cells is electrically in parallel with a corresponding bypass diode (i.e. the same bypass diode).
Because Morad teaches that the bypass diode connects the strings in parallel with each other, this disclosure teaches that each of the solar cells in each of the strings is electrically connected to each 
In reference to Claims 13-17, Morad does not teach that, in the embodiment of Figs. 5C and 6, the method includes electrically connecting a plurality of first intermediate silicon solar cells located at a first intermediate position between the ends of each super cell via one or more conductive interconnects extending transversely to the plurality of super cells.
In a separate embodiment, Morad teaches that the method of his invention can include a bypass diode that connects each of the super cells (i.e. strings) in parallel, using a conductive interconnect (i.e. the bypass diode) extending transversely to the plurality of super cells (Fig. 9A, paragraph [0174]).
Morad teaches that connecting bypass diodes in parallel with solar cell strings provides the benefit of limiting the amount of power that may be dissipated as heat in a reversed biased (i.e. dirty or shaded) solar cell string (paragraph [0169]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have added a bypass diode, connected as shown in Fig. 9A, in the device of Fig. 6 of Morad, based on the benefits Morad teaches are inherent to connecting strings of solar cells in parallel with a bypass diode.
Connecting a bypass diode in parallel across the solar cell strings of Fig. 6, as shown in Fig. 9A, teaches the limitations of Claim 13, wherein the method comprises electrically connecting a plurality of first intermediate silicon solar cells located at a first intermediate position between the ends of each super cell via one or more conductive interconnects (i.e. the electrodes of the bypass electrodes) extending transversely to the plurality of super cells.
Because Morad teaches that the bypass diode connects the strings in parallel with each other, this disclosure teaches that each of the intermediate solar cells in each of the strings is electrically connected to each of the other cells in each of the strings, including “a plurality of first intermediate solar cells.” 
Connecting a bypass diode in parallel across the solar cell strings of Fig. 6, as shown in Fig. 9A, teaches the limitations of Claim 14, wherein the method further comprises electrically connecting a plurality of second intermediate silicon solar cells located at a second intermediate position 
Because Morad teaches that the bypass diode connects the strings in parallel with each other, this disclosure teaches that each of the intermediate solar cells in each of the strings is electrically connected to each of the other cells in each of the strings, including “a plurality of second intermediate solar cells.” 
Connecting a bypass diode in parallel across the solar cell strings of Fig. 6, as shown in Fig. 9A, teaches the limitations of Claim 15, wherein the one or more conductive interconnects extend transversely to the plurality of super cells electrically to segment each of the super cells into two or more groups of solar cells.
Because Morad teaches that the bypass diode connects the strings in parallel with each other, this disclosure teaches that each of the solar cells in each of the strings is electrically connected to each of the other cells in each of the strings. Therefore, each of the super cells 100 can be construed to be segmented into two or more groups of solar cells.
	Connecting a bypass diode in parallel across the solar cell strings of Fig. 6, as shown in Fig. 9A, teaches the limitations of Claim 16, wherein the method further comprises electrically connecting each group of solar cells in parallel with a corresponding bypass diode.
Connecting a bypass diode in parallel across the solar cell strings of Fig. 6, as shown in Fig. 9A, teaches the limitations of Claim 17, wherein the method further comprises electrically connecting each group of solar cells in parallel with a corresponding bypass diode in a junction box by one or more longitudinally extending conductors (Fig. 9A).
In reference to Claim 18, Morad does not teach that, to produce the module of Figs. 5C and 6, the method of arranging the super cells necessarily comprises arranging the plurality of super cells side-by-side and physically parallel with each other comprises arranging the plurality of super cells front surface side down on a transparent front sheet in a physical configuration desired for the module such that the first and second conductive metal ribbons are arranged in the desired physical configuration on the rear surfaces of the super cells.

 Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the module of Morad by arranging a super cell front surface side down on a transparent front sheet in a physical configuration desired for the module such that the first and second conductive metal ribbons are arranged in the desired physical configuration on the rear surfaces of the super cells, as shown in Fig. 17, step 825, (paragraph [0224]), because Morad teaches that this is a suitable method for forming the module of his invention.
In reference to Claim 19, Morad does not teach that, in the embodiment of Figs. 5C and 6, the method includes positioning an encapsulant layer between the plurality of super cells and the/a transparent front sheet.
However, he teaches a separate embodiment (Figs. 8A-8C) in which an encapsulant layer 410 is positioned between the plurality of super cells and a transparent front sheet 420 (paragraphs [0158]-[0161]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the method of Morad to include positioning an encapsulant layer between the plurality of super cells and a transparent front sheet, because (1) Morad teaches that this is a suitable structure for a module of his invention, and (2) this modification would protect the module from environmental intrusion.

Allowable Subject Matter
Claims 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In reference to Claim 8, it would not have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the method of Morad to have arranged “the first end silicon solar cell adjacent to and spaced apart from the first edge of the solar module by a first distance; arranging the second end silicon solar cell adjacent to and spaced apart from the second edge of the solar module by a second distance; and the second distance is greater than the first distance such that the portion of the first super cell excluding the first end silicon solar cell is centered lengthwise along the solar module between the first edge and the second edge.” 
No additional prior art has been identified that would render the limitations of Claim 8 either anticipated or obvious.
	In reference to Claim 10, Morad teaches that the method of his invention may comprise advancing the shingled solar cell via a belt (Fig. 19D, paragraph [0238]).
Morad teaches that the method of his invention may comprise laser cutting a solar cell, then separating the solar cells (paragraph [0243]).
However, he does not teach that the method of his invention comprises “operating a first conveyor belt to advance the shingled string of solar cells across a gap between the first conveyor belt and a second collinearly arranged conveyor belt, the shingled string of solar cells thereby supported by the first conveyor belt and the second conveyor belt; and making a laser cut through a solar cell positioned over the gap between the first conveyor belt and the second conveyor belt to separate the shingled string of solar cells.”
No additional prior art has been identified that would render these limitations of Claim 10 either anticipated or obvious.
Therefore, the allowable feature of Claim 10 is “operating a first conveyor belt to advance the shingled string of solar cells across a gap between the first conveyor belt and a second collinearly arranged conveyor belt, the shingled string of solar cells thereby supported by the first conveyor belt and the second conveyor belt; and making a laser cut through a solar cell positioned over the gap between the first conveyor belt and the second conveyor belt to separate the shingled string of solar cells.”
Claim 11 is allowable, because of its dependence on Claim 10. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721